Citation Nr: 0025107	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1991, in which 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) awarded the veteran a 20 
percent evaluation for his service-connected chronic low back 
strain, effective December 7, 1990, the date of his claim.  
The veteran disagreed with the assigned evaluation and 
subsequently perfected an appeal of that decision.  In a 
November 1993 decision the RO granted the veteran an increase 
in the evaluation of his service-connected low back strain to 
40 percent disabling, effective back to the date of his claim 
in December 1990.  The veteran maintained his disagreement 
with the assigned rating.  Because the veteran has not 
received the maximum benefit allowed by law on his claim for 
an increased rating, his appeal is properly before the Board 
for appellate consideration.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a February 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran reports that he has pain in his low back.  It is 
established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1997).  However, in the present case it does 
not appear that the RO has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) which are relevant 
in evaluating the severity of the disability at issue.  

Furthermore, the report of the most recent VA examination 
given to the veteran in April 1998, notes the range of motion 
in his low back; however, the report does not indicate 
passive or active motion, the normal ranges of motion, the 
degree to which the veteran's reported pain impacted his 
ability to move, his functional ability or whether his low 
back was stable, weak, or easily fatigued.  Hence, it is 
unclear to what extent, if any, pain has restricted the 
veteran's motion or the functional ability of the low back.  
As a result, the Board finds that this case must be remanded 
for another examination to include the above noted 
information.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Arnesen v. Brown, 8 Vet. App. 432 (1995).  The Board notes 
that the veteran failed to report for an examination 
scheduled in September 1998, to ensure that due process 
requirements are met, the veteran should be fully informed 
that his failure to report for his scheduled VA examination 
will result in his claim being denied or evaluated on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

In addition to an examination, the Board notes that at his 
April 1998 examination the veteran indicated that he had been 
treated at the McClellan VA Medical Center (VAMC) within 3 to 
4 weeks prior to the examination, and that he had had a 
magnetic resonance imaging (MRI) study performed 
approximately 10 months before the examination date.  These 
records are not in the claims file. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the veteran's claims file the VA 
Vocational Rehabilitation and counseling 
folder pertaining to the veteran.

2.  The RO should also attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the 
McClellan VA medical center from March 
1995, the date of the last such request 
by the VA.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his low back.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's low back disability should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
low back knee.  The examiner should also 
be asked to note the normal ranges of 
motion of the low back.  Additionally, 
the examiner should be requested to 
determine whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, subluxation, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time, such as an eight-hour workday.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




